EXHIBIT 99.3 CHINA NUVO SOLAR ENERGY, INC. UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS INTRODUCTION On July 25, 2007, Interactive Games, Inc. (“IGAM” or the “Company”) acquired all of the outstanding capital stock of China Nuvo Solar Energy, Inc. (“NUVO”). The purchase price of NUVO consisted of the issuance 133,333,255 shares of the Company’s common stock and the Company has reserved 21,778,545 shares to be issued upon the conversion of convertible debentures. NUVO was formed in April 2006 to seek a business opportunity in the alternative energy sector.This industry sector utilizes non-hydro carbon based energy production and renewable energy technologies.NUVO has acquired exclusive worldwide rights to a patented solar cell technology relating to a multiple stacked solar cell using wave guide transfers. The unaudited pro forma condensedconsolidated financial statements should be read in conjunction with the historical audited financial statements and notes thereof of NUVO (included herein) as well as those of IGAM. The unaudited pro forma condensed consolidated financial statements do not purport to be indicative of the financial position or results of operations that would have actually been obtained has such transactions been completed as of the assumed dates and for the periods presented, or which may be obtained in the future. The pro forma adjustments are described in the accompanying notes and are based upon available information and certain assumptions that the management of the Company believes are reasonable. China Nuvo Solar Energy, Inc. Unaudited Pro Forma CondensedBalance Sheet June 30 April 30 2007 2007 Nuvo Solar Interactive Pro Forma Unaudited Energy, Inc. Games, Inc. Adjustments Pro Forma (1) (2) Assets Current Assets Cash $ (15,446 ) $ 142,560 $ $ 127,114 Notes receivable, related party 384,350 17,128 (384,350 ) 17,128 Total current assets 368,904 159,688 (384,350 ) 144,242 Solar intellectual property, less accumulated depreciation of $14,583 222,917 0 222,917 Total assets $ 591,821 $ 159,688 $ (384,350 ) $ 367,159 Liabilities and Shareholders’ Equity Current liabilities: Accounts and notes payable: Accounts payable $ 9,111 $ $ $ 9,111 Accounts payable, related party 22,000 22,000 Accrued interest debentures 27,534 27,534 Notes payable, related party 210,468 210,468 Notes payable, related party 106,236 384,350 (384,350 ) 106,236 Derivative liability convertible debentures 181,176 181,176 Accrued interest payable: — Notes payable, related party 2,514 2,514 Total current liabilities 139,861 803,528 (384,350 ) 559,039 Long-term liabilities Convertible debentures payable, net 99,073 99,073 Total liabilities 139,861 902,601 (384,350 ) 658,112 Commitments and contingencies — Shareholders’ equity Preferred stock, $.001 par value; 25,000,000 shares authorized, 535,891 shares issued and outstanding — 535,891 535,891 Common stock, $.001 par value; 475,000,000 shares authorized, 193,587,461 shares issued and outstanding 5,500 58,719 129,368 193,587 Additional paid-in capital 682,000 (1,270,464 ) (196,427 ) (784,891 ) Deficit accumulated during the development stage (235,540 ) (67,059 ) 67,059 (235,540 ) Total shareholders' equity 451,960 (742,913 ) — (290,953 ) Total liabilities and shareholders' equity $ 591,821 $ 159,688 $ (384,350 ) $ 367,159 See accompanying notes to unaudited pro forma condensed financial statements. China Nuvo Solar Energy, Inc. Unaudited Pro Forma Condensed Statement of Operations Nuvo Solar Energy, Inc. for the six months ended June 30, 2007 Interactive Games, Inc. for the period November 1, 2006 through April 30, 2007 Nuvo Solar Interactive Pro Forma Unaudited Energy, Inc. Games, Inc. Adjustments Pro Forma (3) Operating costs and expenses: Selling, general and administrative expenses Related party $ 22,500 $ $ $ 22,500 Other 121,417 180,839 (130,839 ) 171,417 Total operating costs and expenses 143,917 180,839 (130,839 ) 193,917 Other expenses (income): Interest expense 5,732 152,610 (127,610 ) 30,732 Fair value adjustment of derivative liability (32,713 ) (32,713 ) Total other expenses 5,732 119,897 (127,610 ) (1,981 ) (Loss) gain before discontinued operations and income taxes (149,649 ) (300,736 ) 258,449 (191,936 ) Gain (loss) from discontinued operations 509 (509 ) 0 (Loss) gain before income taxes (149,649 ) (300,227 ) 257,940 (191,936 ) Income tax provision 0 0 0 0 Net loss (gain) $ (149,649 ) $ (300,227 ) $ 257,940 $ (191,936 ) Basic loss per common share $ (0.03 ) $ (0.01 ) $ $ (0.00 ) Weighted average common shares outstanding 5,300,000 52,782,100 130,033,255 188,115,355 See accompanying notes to unaudited pro forma condensed financial statements. China Nuvo Solar Energy, Inc. Unaudited Pro Forma Condensed Statement of Operations Nuvo Solar Energy, Inc. for the period April 13, 2006 (inception) through December 31, 2006 Interactive Games, Inc. for the period February 1, 2006 through January 31, 2007 Nuvo Solar Interactive Pro Forma Unaudited Energy, Inc. Games, Inc. Adjustments Pro Forma (3) Revenues $ $ 3,973 $ (3,973 ) $ 0 Cost of sales 21,050 (21,050 ) 0 Gross profit (loss) (17,077 ) 17,077 0 Operating costs and expenses: Selling, general and administrative expenses Related party 33,750 33,750 Other 46,012 865,334 (765,334 ) 146,012 Total operating costs and expenses 79,762 865,334 (765,334 ) 179,762 Other expenses (income): Interest expense 6,129 264,570 (214,570 ) 56,129 Fair value adjustment of derivative liability (73,334 ) (73,334 ) Total other expenses (income) 6,129 191,236 (214,570 ) (17,205 ) (Loss) gain beforediscontinued operations and income taxes (85,891 ) (1,073,647 ) 979,904 (162,557 ) Gain (loss) from discontinued operations 0 510 (510 ) 0 (Loss) gain before income taxes (85,891 ) (1,074,157 ) 979,394 (162,557 ) Income tax provision 0 0 0 0 Net loss (gain) $ (85,891 ) $ (2,147,294 ) $ 1,958,788 $ (325,114 ) Basic loss per common share $ (0.04 ) $ (0.04 ) $ - $ (0.00 ) Weighted average common shares outstanding 2,326,667 52,782,100 131,006,658 186,115,425 See accompanying notes to unaudited pro forma condensed financial statements. CHINA NUVO SOLAR ENERGY, INC. NOTES TO PRO FORMA CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Pursuant to an Agreement and Plan of Reorganization as of April 23, 2007 and amended on July 25, 2007 (the “Share Exchange Agreement”), by and between Interactive Games, Inc. (“IGAM” or the “Company”) and Nuvo Solar Energy, Inc. (NUVO), a Colorado corporation, whereby all of the issued and outstanding capital stock of NUVO, on a fully-diluted basis, were exchanged for 133,333,255 shares of IGAM common stock.The Share Exchange Agreement provides for the reorganization of NUVO with IGAM, whereby NUVO becomes a wholly-owned subsidiary of the Company.Contemporaneously, the Company changed its name to “China Nuvo Solar Energy, Inc.”The transaction will be treated as a recapitalization of NUVO, with IGAM as the legal surviving entity.At the closing of the Share Exchange Agreement, the shareholders of NUVO would own approximately 70.2% of the outstanding common stock of the Company Pro Forma Adjustments (1) Includes adjustments to Interactive Games, Inc. historical amounts for the following: Debt settlements of $1,461,277 in exchange for issuance of 535,891 shares of preferred stock and 3,137,106 shares of common stock, Liabilities assumed by third parties of $418,903 in exchange for the issuance of 500,000 shares of common stock, Spin off of subsidiaries unrelated to go forward business of Nuvo, eliminating approximately $535,000 of liabilities and Sale of Torpedo Sports, Inc. formerly a wholly owned subsidiary of the Company, eliminating approximately $2,321,000 of liabilities formerly classified as liabilities of discontinued operations (2) To adjust the stockholders’ equity to reflect the recapitalization of Nuvo, and the common stock issued in (1) above in order to have 193,587,461 shares outstanding and the equity of Igam closed out to additional paid in capital of Nuvo following the transaction. (3) To eliminate substantially all of Igam expenses for the periods presented, excluding $100,000 annual expenses for the costs of a public reporting company, $50,000 annual for interest expense and the fair value adjustment of derivative liability.In addition to adjusting the weighted average common shares outstanding to reflect the 193,587,461 shares outstanding following the transaction and the debt restructuring described in (1) above.
